


Exhibit 10.16

 

[INSWEB CORPORATION LETTERHEAD]

 

 

August 21, 2002

Mark Guthrie

1779 Santa Maria Way

El Dorado Hills, CA  95762

 

Re:          Employment Agreement

 

Dear Mark:

 

                Pursuant to our recent discussions, this letter sets forth the
terms of your continued employment with InsWeb Corporation (the “Company”).

 

                1.             Position and Duties.  Effective as of July 1,
2002, you will be employed by the Company as its Chief Executive Officer,
reporting to the Company’s Board of Directors (the “Board”).  You accept
employment with the Company on the terms and conditions set forth in this
Agreement, and you agree to devote your full business time, energy and skill to
your duties at the Company.

 

                2.             Term of Employment.   Your employment with the
Company is for no specified term, and may be terminated by you or the Company at
any time, with or without cause, subject to the provisions of Paragraphs 4 and 5
below.

 

                3.             Compensation.   You will be compensated by the
Company for your services as follows:

 

                                (a)           Salary:   Effective as of July 1,
2002, you will be paid a monthly salary of $22,916.66 ($275,000 per year), less
applicable withholding, in accordance with the Company’s normal payroll
procedures.  Any adjustment to your salary shall be at the sole discretion of
the Board.

 

                                (b)           Bonus:   You will be eligible to
participate in any incentive compensation plans adopted by the Company for its
executives.

 

                                (c)           Benefits:   You will have the
right, on the same basis as other employees of the Company, to participate in
and to receive benefits under any Company life, medical, dental or other group
insurance plans, as well as under any other Company fringe benefit
plans/policies.

 

                                (d)           Stock Option:  In addition to any
prior stock options granted to you by the Company, and subject to the Board’s
approval, you will be granted an option to purchase 100,000 shares of the
Company’s common stock under the Company’s stock option plan at an exercise
price equal to the fair market value of that stock on the option grant date,
which will be July 1, 2002 (the “New Option”).  Provided you remain employed by
the Company, the New Option will vest over a three year period.  The New Option
will be governed by and subject to the terms and conditions of the Company’s
standard form of stock option agreement, which you will be required to sign in
connection with the issuance of the New Option.

 

                4.             Voluntary Termination.   In the event that you
voluntarily resign from your employment with the Company, or in the event that
your employment terminates as a result of your death or disability (meaning that
you are unable to perform your duties for any 90 days in any one year period as
a result of a physical and/or mental impairment), you will be entitled to no
compensation or benefits from the Company other than those earned under
Paragraph 3 through the date of your termination.  You agree that if you
voluntarily terminate your employment with the Company for any reason, you will
provide the Company with 60 days’ written notice of your resignation.  The
Company may, at its sole discretion, elect to waive all or any part of such
notice period and accept your resignation at an earlier date.

 

 

 

--------------------------------------------------------------------------------


August 21, 2002

Page 2

 

5.             Other Termination.   Your employment may be terminated under the
circumstances set forth below.

 

                                (a)           Termination for Cause: If your
employment is terminated by the Company for cause as defined below, you shall be
entitled to no compensation or benefits from the Company other than those earned
under Paragraph 3 through the date of your termination for cause.

 

                For purposes of this Agreement, a termination “for cause” occurs
if you are terminated for any of the following reasons:  (i) theft, dishonesty,
misconduct or falsification of any employment or Company records; (ii)
intentional improper disclosure of the Company’s confidential or proprietary
information; (iii) your failure or inability to perform any assigned duties
after written notice from the Board to you of, and a reasonable opportunity to
cure, such failure or inability; or (iv) your conviction (including any plea of
guilty or no contest) for any criminal act that impairs your ability to perform
your duties under this Agreement.

 

                                (b)           Termination Without Cause: If your
employment is terminated by the Company without cause (and not as a result of
your death or disability), and if you sign a general release of known and
unknown claims in form satisfactory to the Company, you will receive severance
payments at your final base salary rate, less applicable withholding, for a
period of twelve months following the date of your termination without cause. 
Severance payments will be made in accordance with the Company’s normal payroll
procedures.

 

                                (c)           Termination In Connection With
Change of Control:  If, within two months prior to or one year following any
Change of Control (as defined below), you are terminated by the Company without
cause or you resign from your employment with the Company for Good Reason (as
defined below), and you sign the general release of claims described in
subsection (b), you will receive:  (i) the severance payments described in
subsection (b); (ii) your full target bonus for the year in which your
employment terminates, which bonus will be paid to you at the same time that
other Company executives are paid their annual bonuses for that year; and (iii)
the Company will accelerate the vesting of any unvested shares of stock subject
to the New Option that would have become vested during the two year period
following the date on which your employment terminates.

 

                6.             Change of Control/Good Reason.

 

                                (a)           For purposes of this Agreement, a
“Change of Control” of the Company shall be deemed to have occurred if:

 

                                                (i)            any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), other than a trustee or other fiduciary
holding securities of the Company under an employee benefit plan of the Company,
becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of (A) the outstanding shares of common stock of the Company or (B)
the combined voting power of the Company’s then-outstanding securities entitled
to vote generally in the election of directors; or

 

                                                (ii)           the Company (A)
is party to a merger, consolidation or exchange of securities which results in
the holders of voting securities of the Company outstanding immediately prior
thereto failing to continue to hold at least 50% of the combined voting power of
the voting securities of the Company, the surviving entity or a parent of the
surviving entity outstanding immediately after such merger, consolidation or
exchange, or (B) sells or disposes of all or substantially all of the Company’s
assets (or any transaction having similar effect is consummated), or (C) the
individuals constituting the Board immediately prior to such merger,
consolidation, exchange, sale or disposition shall cease to constitute at least
50% of the Board, unless the election of each director who was not a director
prior to such merger, consolidation, exchange, sale or disposition was approved
by a vote of at least two-thirds of the directors then in office who were
directors prior to such merger, consolidation, exchange, sale or disposition.

 

                                (b)           For purposes of this Agreement,
“Good Reason” means any of the following conditions, which condition(s)
remain(s) in effect 10 days after written notice to the Board from you of such
condition(s):

 

 

 

 

--------------------------------------------------------------------------------


August 21, 2002

Page 3

 

                                                (i)            a decrease in
your base salary and/or a material decrease in any of your then-existing
employee fringe benefits, which decrease is not generally applicable to a
majority of the other executives of the Company;

 

                                                (ii)           a material,
adverse change in your title or duties, as measured against your title or duties
immediately prior to such change; or

 

                                                (iii)          the relocation of
your work place for the Company to a location that is more than 30 miles from
your work place immediately prior to such relocation.

 

                7.             Limitation of Payments and Benefits.  To the
extent that any of the payments and benefits provided for in this Agreement or
otherwise payable to you constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and,
but for this Paragraph 7, would be subject to the excise tax imposed by
Section 4999 of the Code or any similar or successor provision, the aggregate
amount of such payments and benefits will be reduced, but only to the extent
necessary so that none of such payments and benefits are subject to any excise
tax.

 

                8.             Confidential and Proprietary Information.   As a
condition of your continued employment, you will continue to be bound by and
comply with the terms and conditions of the Company’s standard form of employee
confidentiality and assignment of inventions agreement that you signed on March
17, 2000.

 

9.             Dispute Resolution.   In the event of any dispute or claim
relating to or arising out of your employment relationship with the Company,
this agreement, or the termination of your employment with the Company for any
reason (including, but not limited to, any claims of breach of contract,
wrongful termination or age, sex, race, sexual orientation, disability or other
discrimination or harassment), you and the Company agree that all such disputes
shall be fully, finally and exclusively resolved by binding arbitration
conducted by the American Arbitration Association in Sacramento County,
California.  You and the Company hereby knowingly and willingly waive your
respective rights to have any such disputes or claims tried to a judge or jury. 
Provided, however, that this arbitration provision shall not apply to any claims
for injunctive relief by you or the Company.

 

                10.           Assignment.   In view of the personal nature of
the services to be performed under this Agreement by you, you cannot assign or
transfer any of your obligations under this Agreement.

 

                11.           Entire Agreement.   This Agreement and the
agreements referred to above constitute the entire agreement between you and the
Company regarding the terms and conditions of your employment, and they
supersede all prior negotiations, representations or agreements between you and
the Company regarding your employment, whether written or oral.

 

                12.           Modification.   This Agreement may only be
modified or amended by a supplemental written agreement signed by you and an
authorized representative of the Board.

 

 

 

 

--------------------------------------------------------------------------------


August 21, 2002

Page 4

 

Mark, we look forward to continuing to work with you at InsWeb Corporation. 
Please sign and date this letter on the spaces provided below to acknowledge
your acceptance of the terms of this Agreement.

 

 

Sincerely,

 

 

 

 

InsWeb Corporation

 

 

 

 

 

 

 

By:

/s/  HUSSEIN ENAN

 

 

Hussein Enan

 

 

Chairman of the Board

 

 

 

                I agree to and accept continued employment with InsWeb
Corporation on the terms and conditions set forth in this Agreement.

 

 

 

Date:  August  21, 2002

 

/s/  MARK GUTHRIE

 

 

 

Mark Guthrie

 

 

 

 

 

 

--------------------------------------------------------------------------------

